Citation Nr: 1737841	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), major depression, and bipolar disorder.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1993 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to service connection for PTSD, also claimed as major depression.  The Veteran's Notice of Disagreement (NOD) was received in February 2013, the RO issued a Statement of the Case (SOC) in August 2013, and the Veteran perfected his appeal via his submission of a VA Form 9 in October 2013.  

In connection with his appeal, the Veteran was scheduled for a Board videoconference hearing to be held in March 2017.  In a January 2017 letter sent to the Veteran at his latest address of record, the RO notified the Veteran of the time and date of the hearing.  The letter, however, was returned as undeliverable and the Veteran failed to report for the hearing.  Although he was apparently incarcerated in September 2014, according to information received from the penal institution, his release date was in November 2014.  The record does not otherwise contain notice of a change of address for the Veteran, nor is there any indication of an alternative address for the Veteran.  He has not since contacted VA to request another hearing.  Under these circumstances, the Board will proceed as if the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.702(d) (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disability, to include PTSD and major depression.  He contends that his psychiatric disability began during his period of active duty, as he recalls experiencing depressive symptoms while in service.  

The Veteran's service treatment records are negative for complaints or findings of a psychiatric disability.  Notably, at his separation examination in January 1997, the Veteran denied having or ever having had depression, excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  He also noted that he had not had treatment for a mental condition.  Psychiatric evaluation was normal at that time.  

The Veteran's post-service treatment records show that the Veteran was diagnosed with depression in June 2006 and major recurrent depression in November 2008.  An August 2007 private medical treatment record reflects that the Veteran was taken to the hospital by a friend after presenting with suicidal ideations.  

In November 2010, the Veteran submitted a claim of service connection for PTSD and depression.  In connection with his claim, the Veteran was afforded a VA examination in January 2012.  He reported that his psychiatric symptoms had been present since service.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, the examiner concluded that a diagnosis of bipolar disorder, type I, was warranted.  The examiner, however, did not comment on the etiology of the Veteran's diagnosed bipolar disorder.  

Since that time, records from the Social Security Administration (SSA) have been associated with the record showing that the Veteran has been awarded disability benefits due to bipolar disorder.  In addition, VA treatment records have been associated with the record showing continued treatment for depression and bipolar disorder.  In addition, these records show that multiple PTSD screens were positive.  It appears that a PTSD consultation was scheduled in July 2015, but the results of any such consultation are not of record.  

As such, the Board finds that additional evidentiary development is necessary, to include an examination to address the nature and etiology of the Veteran's current psychiatric disability.  In this regard, the Board notes that the Veteran was afforded a VA examination in January 2012.  As the examiner did not provide a nexus opinion regarding any identified psychiatric disorders nor did he provide a rationale or explanation for the diagnostic finding, this examination is not adequate for adjudicating the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all relevant VA clinical records for the period from July 2015 to the present.   

2.  The Veteran should be scheduled for a VA medical examination to determine the nature and etiology of his current psychiatric disability or disabilities.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the record, the examiner should first delineate all current psychiatric disorders identified on examination.  

Second, for each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include where the stressor is related to a fear of hostile miliary or terrorist activity.

An explanation for any opinion offered must be provided.

3.  After undertaking any additional evidentiary development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given an appropriate period to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






